Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/10/22 has been entered.

Claims 1-26 remain pending. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/10/22 was filed after the mailing date of the Notice of Allowance on 2/17/22.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

 Terminal Disclaimer
The terminal disclaimer filed on 12/20/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Pat Nos. 9894894, 8304181, 10736314, 10321676 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments, see pages 9-10, filed 12/20/21, with respect to the pending claims have been fully considered and were persuasive.  The rejections of 9/15/21 were previously withdrawn. 
Allowable Subject Matter
Claims 1-26 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for allowance of claims 1, 11 is that the prior art does not teach or fairly suggest a system or apparatus comprising a fluid conduit/channel with a first interface/ fluid channel coupled to an aorta of a heart, a second interface/fluid channel configured to connect to a pulmonary artery of the heart, a first sensor configured to measure a first lactate value/level in the first interface/fluid channel, a second senor configured to measure a second lactate value/level in a second interface/ fluid channel, a processor configured to calculate a lactate differential using the first and second lactate value/level in combination with all additional elements as has been set forth in the claim. Likewise the primary reason for allowance of claims 21 is that the prior art does not teach or fairly suggest a method comprising connecting an aorta of the ex-vivo heart to a first interface of a fluid conduit; connecting a pulmonary artery of the ex-vivo heart to a second interface of the fluid conduit; measuring a first lactate value using a first sensor located in the first interface; measuring a second lactate value using a second sensor located in the second interface; calculating a lactate differential based on the first lactate value and the second lactate value; and correlating the lactate differential with a suitability of the ex-vivo heart for transplantation in combination with all additional claimed elements.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE B HENKEL whose telephone number is (571)270-5505. The examiner can normally be reached M-Th 11-7 EST, Alt. Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIELLE B HENKEL/Examiner, Art Unit 1799                                                                                                                                                                                                         
/William H. Beisner/Primary Examiner, Art Unit 1799